            Case 2:20-cv-00060-RAJ-SKV Document 100 Filed 08/02/21 Page 1 of 2




 1                                                           HONORABLE S. KATE VAUGHAN
                                                             HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
     KING COUNTY,
10                                                    CASE NO. C20-0060-RAJ-SKV
                            Plaintiff,
11                                                    [PROPOSED] ORDER GRANTING
             v.                                       DEFENDANTS ABERNATHY, BAISCH,
12                                                    BREWSTER, CROW, MILKOWSKI, AND
13   MICHAEL J. ABERNATHY et al.                      PARROTT'S MOTION TO FILE OVER-
                                                      LENGTH BRIEF
14                          Defendants.

15
             Having considered the files herein and the Motion to File Over-Length Brief (“Motion”),
16
     Dkt. 97, which was submitted by Defendants Abernathy, Baisch, Brewster, Crow, Milkowski, and
17
     Parrott (“Abernathy Defendants”), the Court hereby ORDERS as follows:
18
             The Motion is GRANTED. Objections and responses pursuant to LCR 72 shall not exceed
19
     twenty-four pages.
20

21           ORDERED this 2nd day of August, 2021.
22


                                                        A
23

24
                                                        S. KATE VAUGHAN
25                                                      United States Magistrate Judge

26

      [PROPOSED] ORDER GRANTING DEFENDANTS                           CAIRNCROSS & HEMPELMANN, P.S.
                                                                     ATTORNEYS AT LAW
      ABERNATHY, BAISCH, BREWSTER, CROW,                             524 Second Avenue, Suite 500
      MILKOWSKI, AND PARROTT'S MOTION TO FILE                        Seattle, Washington 98104-2323
      OVER-LENGTH BRIEF - 1                                          office 206 587 0700 fax 206 587 2308
     {04367208.DOCX;2 }
            Case 2:20-cv-00060-RAJ-SKV Document 100 Filed 08/02/21 Page 2 of 2




 1   Presented by:

 2   CAIRNCROSS & HEMPELMANN, P.S.
 3

 4   /s/ Randall P. Olsen
     Stephen P. Vanderhoef, WSBA No. 20088
 5   Email: svanderhoef@cairncross.com
     Randall P. Olsen, WSBA No. 38488
 6   Email: rolsen@cairncross.com
     Maxwell Burke WSBA No. 49806
 7   Email: mburke@cairncross.com
 8   Jonathan Tebbs WSBA No. 53861
     Email: jtebbs@cairncross.com
 9    524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
10   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
11
     Attorneys for Defendants Michael J. Abernathy,
12   Gina M. Abernathy, Scott C. Baisch; Jennifer C.
     Baisch; Jody J. Brewster; Michael Parrott; and
13   Diane Parrott

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER GRANTING DEFENDANTS                CAIRNCROSS & HEMPELMANN, P.S.
                                                          ATTORNEYS AT LAW
      ABERNATHY, BAISCH, BREWSTER, CROW,                  524 Second Avenue, Suite 500
      MILKOWSKI, AND PARROTT'S MOTION TO FILE             Seattle, Washington 98104-2323
      OVER-LENGTH BRIEF - 2                               office 206 587 0700 fax 206 587 2308
     {04367208.DOCX;2 }
